      Case 5:19-cv-00421-MTT-CHW Document 56 Filed 08/31/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

PABLO F. MALDONADO,                 :
          Plaintiff,                :
                                    :
      v.                            :                    Case No. 5:19-cv-421 (MTT) (CHW)
                                    :
Warden BENJAMIN FORD, et al.,       :                    Proceedings Under 42 U.S.C. § 1983
            Defendants.             :                    Before the U.S. Magistrate Judge
____________________________________:

                NOTIFICATION OF PRE-ANSWER MOTION TO DISMISS

        Before the Court is a motion to dismiss filed by the Defendants. (Doc. 55). The Court is

required to advise Plaintiff of the significance of this motion. See Griffith v. Wainwright, 772 F.2d 822

(11th Cir. 1985) (per curiam). In an effort to afford Plaintiff, who is proceeding pro se, adequate notice

and time to respond to the Defendants’ motion, the following notice is given.

        When considering a motion to dismiss, the Court must accept as true all facts set forth in the

plaintiff’s complaint. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007); Wilchombe v. TeeVee

Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). The Complaint

must include sufficient factual allegations “to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. “[A] formulaic recitation of the elements of a cause of action will not do.”

Id. Although the complaint must contain factual allegations that “raise a reasonable expectation that

discovery will reveal evidence of” the plaintiff’s claims, id. at 556, “Rule 12(b)(6) does not permit

dismissal of a well-pleaded complaint simply because ‘it strikes a savvy judge that actual proof of

those facts is improbable.’” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting

Twombly, 550 U.S. at 556).




                                                    1
      Case 5:19-cv-00421-MTT-CHW Document 56 Filed 08/31/21 Page 2 of 3




    1. AMENDING THE COMPLAINT

        Defendants’ motion to dismiss alleges there are certain deficiencies in Plaintiff’s Complaint.

In some situations, deficiencies in a complaint may be cured with a more carefully drafted complaint.

Under Fed. R. Civ. P. 15(a)(1)(B), a plaintiff “may amend its pleadings once as a matter of course

within . . . 21 days after service of a motion under Rule 12(b).” If Plaintiff thinks, based on Defendants’

motion to dismiss, that a more carefully drafted complaint or more specific allegations would state a

claim, he has 21 days to amend his complaint. Plaintiff should be aware that a dismissal could prevent

him from re-filing his claims if the running of the applicable statute of limitations would bar further

litigation. Brennan v. Comm’r, Ala. Dep’t of Corr., 626 F. App’x 939, 946 n.4 (11th Cir. 2015).

Plaintiff should, therefore, take the opportunity to amend his complaint to cure, if possible, the

deficiencies addressed in Defendants’ motion to dismiss.


    2. RESPONDING TO AN ALLEGED FAILURE TO EXHAUST

        Normally, when considering a motion to dismiss, the Court limits its consideration to the

pleadings and exhibits attached thereto, as well as the parties’ briefs. If, however, the defendants have

alleged that Plaintiff’s claims should be dismissed for failure to exhaust administrative remedies

available through the Georgia Department of Corrections, “[t]he judge properly may consider facts

outside of the pleadings to resolve a factual dispute as to exhaustion where doing so does not decide

the merits, and the parties have a sufficient opportunity to develop the record.” Trias v. Fla. Dep’t of

Corr., 587 F. App’x 531, 535 (11th Cir. 2014) (citing Bryant v. Rich, 530 F.3d 1368, 1376 (11th Cir.

2008)). If Plaintiff is responding to a motion to dismiss for failure to exhaust, this is his opportunity to

“develop the record.” Id. Plaintiff may provide the Court with affidavits and/or other documents

showing that he has, in fact, exhausted available administrative remedies.




                                                     2
       Case 5:19-cv-00421-MTT-CHW Document 56 Filed 08/31/21 Page 3 of 3




    3. BRIEFS

        Under the procedures and policies of this Court, motions to dismiss normally are decided on

briefs. Plaintiff may submit his argument to this Court by filing a brief or briefs in opposition to the

Defendants’ motion to dismiss. Unless the Court has granted prior permission, any brief should not

exceed 20 pages. M.D.Ga. Civ. R. 7.4. FAILURE OF PLAINTIFF TO RESPOND TO AND

REBUT THE LEGAL ARGUMENTS SET FORTH IN DEFENDANTS’ BRIEFS MAY

RESULT IN THESE STATEMENTS BEING ACCEPTED AS UNCONTESTED AND

CORRECT. The Court could grant judgment to Defendants and there would be no trial or further

proceedings. Accordingly, Plaintiff is NOTIFIED of his right to amend his complaint, submit a

response brief or briefs, and, if responding to a motion for dismiss for failure to exhaust administrative

remedies, submit any affidavits and/or documents showing he has exhausted. As explained above, if

Plaintiff fails to amend his complaint and the applicable statute of limitations has expired since he filed

the original complaint, the Plaintiff will be barred from re-filing following dismissal. If Plaintiff fails

to file a brief in opposition to a motion to dismiss, a final judgment may be rendered against him if

otherwise appropriate under law. Any amendment, response brief, affidavits and/or other documents

must be filed WITHIN 21 DAYS of receipt of this Order. Fed. R. Civ. P. 15(a)(1)(B); M.D.Ga. Civ.

R. 7.2. Thereafter, the Court will consider the Defendants’ motion to dismiss and any opposition to the

same filed by Plaintiff, and will issue its ruling.

        SO ORDERED, this 31st day of August, 2021.


                                                  s/ Charles H. Weigle_________
                                                  Charles H. Weigle
                                                  United States Magistrate Judge




                                                      3
